MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	    2018	ME	9	
Docket:	      And-17-349	
Submitted	
  On	Briefs:	 January	11,	2018	
Decided:	     January	23,	2018	
	
Panel:	       ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                         IN	RE	JAMES	C.	
	
	
PER	CURIAM	

        [¶1] The	father	of	James	C.	III	appeals	from	a	judgment	of	the	District	

Court	(Lewiston,	Dow,	J.)	terminating	his	parental	rights	pursuant	to	22	M.R.S.	

§	4055(1)(A)(1)(a),	(B)(2)(a),	(b)(i)-(ii),	(iv)	(2017).1		He	argues	that	the	court	

erred	by	finding	by	clear	and	convincing	evidence	that	he	is	unfit	as	a	parent	

pursuant	 to	 section	 4055(B)(2)(b)(i),	 (ii),	 or	 (iv),	 and	 that	 it	 abused	 its	

discretion	by	determining	that	termination	of	his	parental	rights	now	is	in	the	

child’s	 best	 interest.	 	 The	 court’s	 findings	 that	 he	 is	 unfit	 as	 a	 parent	 have	

support	from	competent	evidence	in	the	record,	and	the	court	acted	well	within	

its	discretion	by	determining	that	termination	of	the	father’s	parental	rights	is	

in	the	child’s	best	interest.		We	therefore	affirm.	




    1		The	court	terminated	the	mother’s	parental	rights	in	the	same	judgment,	and	she	did	not	appeal.	
2	

                                  I.		BACKGROUND	

      [¶2] The	court’s	findings	concerning	the	father’s	unfitness	as	a	parent	

and	its	determination	of	the	child’s	best	interest	were	grounded	in	the	following	

findings	of	fact	from	the	termination	hearing:		

               As	 for	 the	 father,	 the	 jeopardy	 order	 identified	 “risks	 of	
      serious	 physical	 harm,	 serious	 emotional	 harm	 and/or	 serious	
      neglect	due	to	the	father’s	extensive	mental	health	issues,	patterns	
      of	 domestic	 violence,	 impulse	 control	 issues,	 and	 anger	
      management	issues.”			
      	
      .	.	.	.	
      	
               In	describing	the	incident	that	caused	the	mother	to	seek	a	
      temporary	 protection	 from	 abuse	 order	 against	 the	 father,	 the	
      father	blames	the	mother	for	the	fact	that	he	“love-tapped	her”	on	
      the	back	of	the	head	because	“she	pushed	me	to	it.	.	.	.”			
               	
               The	 father	 described	 his	 history	 of	 “snapping”	 in	 his	
      relationship	with	the	child’s	mother,	with	his	own	mother,	and	with	
      former	job	supervisors.		He	also	complains	about	service	providers	
      “not	 doing	 their	 job.”	 	 In	 the	 father’s	 view,	 [the	 local	 hospital]	
      messed	 up	 medical	 care	 for	 [the	 child],	 necessitating	 the	 baby’s	
      move	to	[a	specialized	hospital	in]	Boston.		In	the	father’s	view,	[his	
      initial]	 case	 management	 [provider]	 didn’t	 do	 its	 job,	 setting	 up	
      med[ication]	 management	 services	 for	 him.	 	 The	 [Court	 Ordered	
      Diagnostic	Evaluation	(CODE)]	evaluator	failed	to	work	with	him,	
      DHHS	failed	to	make	referrals	for	him	and	failed	to	return	his	calls,	
      the	visit	supervisor	failed	to	get	in	touch	with	him,	the	driver	didn’t	
      do	his	job,	etc.			
               	
               .	.	.	[T]he	father	has	developed	no	insight	and	has	accepted	no	
      responsibility	for	the	jeopardy	he	poses	to	the	child.		His	testimony	
      was	 one	 of	 the	 most	 offensive	 examples	 of	 domestic	 violence	
                                                                                     3	

blaming,	 denying,	 justifying,	 and	 minimizing	 that	 the	 Court	 has	
ever	heard.	.	.	.			
	
          The	 father	 is	 unable	 to	 manage	 his	 own	 finances.	 	 He	
acknowledges	 a	 history	 of	 impulsive	 spending.	 	 His	 father	 is	 his	
representative	payee	for	Social	Security.	.	.	.	
	
          At	 the	 time	 of	 trial,	 the	 father	 had	 only	 recently	 begun	 the	
process	of	setting	up	case	management	through	the	hospital.		He	
was	 also	 looking	 for	 his	 own	 place,	 separate	 from	 his	 alcoholic	
mother.	 	 The	 visit	 supervisor	 found	 that	 [the]	 father	 had	 shown	
some	limited	progress	in	interacting	with	the	child	at	visits.	.	.	.	
	
          [The	CODE	evaluator]	was	not	able	to	complete	a	full-scale	
evaluation	of	the	father	due	to	the	father’s	failure	to	attend	a	second	
evaluation	session,	but	.	.	.	he	determined	that	“[the	father]	does	not	
possess	 the	 intellectual,	 emotional,	 or	 maturational	 skills	
necessary	to	parent	a	child.”			
	
.	.	.	.		
	
          [The	child]	was	born	at	[thirty-five]	weeks[’]	gestation.		He	
was	 born	 in	 Lewiston,	 but	 promptly	 transferred	 to	 hospitals	 in	
Portland,	then	Boston.		He	is	under	treatment	of	a	nephrologist.		He	
has	complex	dietary	needs.		His	caregivers	need	training	and	skill,	
and	caregivers	must	pay	careful	attention	to	the	food	preparation	
process.	 	 [The	 child]	 requires	 occupational	 therapy	 and	 speech	
therapy.	 	 He	 is	 in	 therapeutic	 foster	 care.	 	 The	 right	 permanent	
caregivers	for	[him]	will	be	smart,	attentive,	patient,	and	nurturing.			
	
	         [The	child]	absolutely	needs	permanency.	He	is	not	currently	
in	 a	 pre-adoptive	 placement,	 so	 termination	 of	 parental	 rights	 is	
necessary	for	him	to	be	available	to	move	toward	the	permanency	
of	adoption.			
	
4	

                                     II.		DISCUSSION	

       [¶3]		There	is	more	than	sufficient	competent	evidence	in	the	record	that	

supports	 the	 court’s	 finding	 by	 clear	 and	 convincing	 evidence	 that,	 on	 three	

independent	grounds,	the	father	is	unfit	as	a	parent.		See	In	re	K.M.,	2015	ME	79,	

¶¶	 5-6,	 8,	 10,	 118	 A.3d	 812;	 In	 re	 Michaela	 C.,	 2002	 ME	 159,	 ¶¶	 21-23,	

809	A.2d	1245.	

       [¶4]		The	father	challenges	the	sufficiency	of	the	evidence	of	his	unfitness	

as	a	parent	by	pointing	to	evidence	that	he	loves	and	shares	a	bond	with	the	

child.		He	argues	that	he	only	needs	more	time	to	achieve	reunification	and	that,	

given	 their	 bond,	 this	 additional	 time	 for	 reunification	 is	 in	 the	 child’s	 best	

interest.		Contrary	to	the	father’s	contention,	the	court	did	not	err	by	finding	

that	 he	 has	 had	 an	 adequate	 time—slightly	 over	 a	 year—to	 engage	 in	 the	

required	 services,	 attempt	 to	 rehabilitate	 himself,	 and	 reunify	 with	 the	 child	

within	a	timeframe	that	was	reasonably	calculated	to	meet	the	child’s	needs.		

See	 22	 M.R.S.	 §	 4052(2-A)	 (2017)	 (mandating	 that	 department	 file	 a	

termination	 petition	 after	 “a	 child	 has	 been	 in	 foster	 care	 for	 [fifteen]	 of	 the	

most	 recent	 [twenty-two]	 months.”).	 	 The	 Legislature	 clearly	 intended	 to	

expeditiously	 move	 a	 child	 toward	 permanency	 and	 to	 avoid	 needlessly	
                                                                                           5	

extended	 foster	 care	 placements.	 	 See	 22	 M.R.S.	 §	 4003(3),	 (4)	 (2017);	 In	 re	

Alana	S.,	2002	ME	126,	¶¶	20-24,	802	A.2d	976.	

        [¶5]		As	for	the	child’s	best	interest,	we	have	said	that	a	child’s	bond	with	

his	or	her	natural	parent	is	“only	one	of	several	factors”	and	does	not	preclude	

a	determination	that	terminating	an	unfit	parent’s	rights	is	in	that	child’s	best	

interest.	In	re	Michaela	C.,	2002	ME	159,	¶¶	26,	31,	809	A.2d	1245;	In	re	David	G.,	

659	A.2d	859,	862	(Me.	1995).		This	child	has	extensive	medical	needs	that	the	

court	found	will	require	“smart,	attentive,	patient,	and	nurturing”	permanent	

caregivers;	 the	 father	 is	 unable	 to	 manage	 his	 own	 mental	 health	 and	

day-to-day	 needs,	 let	 alone	 those	 of	 his	 son.	 	 The	 court	 acted	 well	 within	 its	

discretion	in	concluding	that	it	is	in	the	child’s	best	interest	to	terminate	the	

father’s	parental	rights	so	as	to	allow	for	the	child’s	adoption.		See	In	re	Joseph	V.,	

2017	 ME	 172,	 ¶¶	 2-4,	 169	 A.2d	 389;	 In	 re	 Jeffrey	 E.,	 557	 A.2d	 954,	 955-57	

(Me.	1989).	

        The	entry	is:		

    	   	      	     Judgment	affirmed.	

	       	      	     	      	      	
	
	
	
	
	
6	

Richard	Charest,	Esq.,	Lewiston,	for	appellant	Father	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	State	of	Maine	
	
	
Lewiston	District	Court	docket	number	PC-2016-6	
FOR	CLERK	REFERENCE	ONLY